Martin, J.
The plaintiff, overseer for the defendant, claimed $1000, with interest, for his wages during one year, under an agreement between the parties, he having been discharged without cause, before the expiration of the year.
The claim was resisted under the plea of the general issue, *80and an allegation that the plaintiff was guilty of mismanagement, fraud, and misrepresentation, which justified his dismissal. The defendant claimed in reconvention the sum of #500, the price of one of his slaves sold by the plaintiff, and #500 for money had and received.
The plaintiff had judgment for #250, for three months wages previous to his discharge. The defendant appealed, after an unsuccessful attempt to obtain a new trial. In this court, the plaintiff and appellee has prayed for the amendment of the judgment, and for the full allowance of his claim.
It appears to us that the court did not err. There may not have been sufficient reason for his dismissal, but he afterwards assented thereto. The defendant has not established his plea in reconvention.
Judgment affirmed.